Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
Allowable Subject Matter
Claims 1-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of Chen et al, Dent, Hari et al., Ho et al., Tucker, Shimomura et al., Sadwick et al., Siri and Chu et al. fail to disclose, individually or combined in any other form, the following elements and features of the claimed invention:
Part of Claim 1 - A circuit comprising: 
a shunt circuit including: 
the first drain is adapted to be coupled to the DC terminal; 
a second transistor having a second gate, a second source, and 
a second drain, in which the second gate is coupled to the third output of the switching controller, 

the second source is coupled to the first source; and 
a first shunt voltage terminal coupled to the first and second sources; and 
a second shunt voltage terminal adapted to be coupled to the reference voltage terminal.
Part of Claim 14 - A system comprising: 
a shunt circuit having a shunt current input and a control input, the shunt current input coupled to the first input, 
the shunt circuit configured to selectively conduct a fourth current from the shunt current input responsive to the first signal, in which a sum of the first and fourth currents is a sum of the second and third currents.
Part of Claim 18 - A method, comprising: 
a shunt current to an input of the switching device responsive to a shunt control signal; and 
reducing, by the active shunt, 
a slew rate of a current through a reactive network that is coupled between the input of the switching device and a power source of the switching device.
The above features and elements when combined with other features and elements of the above claims were not found in any of the prior art of record.
Claim 1 - A circuit comprising: 
a switching controller having first, second and third outputs; 
a switching device having first, second and third inputs and an output, 
the first input adapted to be coupled to a direct current (DC) terminal, 

the third input adapted to be coupled to a reference voltage terminal, 
the output adapted to be coupled to a load, and 
the switching device configured to drive the load responsive to the second input; and 
a shunt circuit including: 
a first transistor having a first gate, a first source, and a first drain, in which the first gate is coupled to the second output of the switching controller, and 
the first drain is adapted to be coupled to the DC terminal; 
a second transistor having a second gate, a second source, and 
a second drain, in which the second gate is coupled to the third output of the switching controller, 
the second drain is adapted to be coupled to the reference voltage terminal, and 
the second source is coupled to the first source; and 
a first shunt voltage terminal coupled to the first and second sources; and 
a second shunt voltage terminal adapted to be coupled to the reference voltage terminal.
Claim 14 - A system comprising: 
a direct current (DC) terminal; 
an active electromagnetic interference filter (AEF) coupled to the DC terminal; 
a switching device having a first input and a second input, the switching device configured to selectively conduct a first current from the first input; 
an inductor coupled between the AEF and the first input, the inductor configured to conduct a second current; 

a switching controller having a first output and a second output, the second first output coupled to the second input, the switching controller configured to generate: 
a first signal at the first output; and 
a second signal at the second output; and 
a shunt circuit having a shunt current input and a control input, the shunt current input coupled to the first input, 
the control input coupled to the first output, and 
the shunt circuit configured to selectively conduct a fourth current from the shunt current input responsive to the first signal, in which a sum of the first and fourth currents is a sum of the second and third currents.
Claim 18 - A method, comprising: 
generating, by a switching device, 
a modulated output power by switching the switching device responsive to a switching control signal; 
filtering, by an active electronic filter (AEF), 
noise generated by the switching device; 
selectively coupling, by an active shunt, 
a shunt current to an input of the switching device responsive to a shunt control signal; and 
reducing, by the active shunt, 

Allowed Claims
Independent Claims 1, 14 & 18 are allowed along with dependent claims 2-7, 15-17 & 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        

/Nguyen Tran/Primary Examiner, Art Unit 2838